Citation Nr: 1824360	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to September 25, 2012. 
.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to December 1971. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In the November 2012 notice of disagreement, the Veteran asserted that his TDIU claim had been open since April 19, 2010, when he initially filed a claim for entitlement to service connection for tinnitus and PTSD. The Veteran requested that consideration be given to grant him entitlement to a TDIU from April 19, 2010. The Veteran asserts that his PTSD was as severe in April 2010 as it was on September 25, 2012, the date entitlement to TDIU was granted. 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). 

To qualify for a TDIU on a schedular basis, the evidence must show that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a).

Prior to September 25, 2012, service connection was in effect for two disabilities: PTSD at 50 percent and tinnitus at 10 percent. The Veteran's combined evaluation for compensation was 60 percent. Thus, the Veteran did not meet the schedular criteria for consideration of entitlement to a TDIU prior to September 25, 2012. 38 C.F.R. § 4.16(a). The remaining question before the Board, then, is whether he was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus was entitled to referral for consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b). 

The record indicates that the Veteran has been unemployed since 2005, with a brief one month employment ending in June 2009, and there is evidence to suggest that he may have left his employment due to his service-connected disabilities. VA policy is, however, to grant a TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment. 38 C.F.R. § 4.16(b). The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the schedular TDIU percentage requirements. Bowling v. Principi, 15 Vet. App. 1 (2001). Instead, the Board is required to remand the claim so that it can be referred to the Director of Compensation Service for adjudication under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) for the appeal period from April 19, 2010 to September 25, 2012. Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities-PTSD and tinnitus-as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered.

2. After completing the above development, review the file and ensure that all development sought in this remand is completed. Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim. If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

